Citation Nr: 1546241	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  09-00 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability evaluation prior to August 2, 2014, and higher than 20 percent since August 2, 2014, for bilateral hearing loss.

2.  Entitlement to a compensable disability evaluation prior to March 3, 2008, and higher than 10 percent since March 3, 2008, for a right ankle disability.

3.  Entitlement to a compensable disability evaluation prior to August 7, 2014, and higher than 10 percent since August 7, 2014 for a gastrointestinal disability (duodenitis, esophageal reflux).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

6.  Entitlement to a compensable evaluation for erectile dysfunction.

7.  Entitlement to a compensable evaluation for residual scars of a right knee arthroscopy.

8.  Entitlement to a compensable evaluation for postoperative scars of the left knee.

9.  Entitlement to a compensable evaluation for a transverse posterior scar on the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from June 1977 to June 1997.

This case come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2007, May 2008, and June 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2012, the Veteran signed an expedited waiver of the 30 day waiting period and Agency of Original Jurisdiction (AOJ) consideration of additional evidence of new evidence.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record.

During that hearing, the Veteran testified that he would be satisfied in his appeal with a grant of TDIU.  See, Transcript at p. 5.  However, as the Veteran did not withdraw his claims for increased ratings for bilateral hearing loss and gastrointestinal and right ankle disabilities, the Board finds that these claims remain on appeal before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to increased ratings for erectile dysfunction, scars of the right ankle and knees, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 22, 2013, the most probative evidence demonstrates that the Veteran's bilateral hearing loss was manifested by hearing impairment corresponding to no higher than an auditory acuity of Level II hearing in the right ear and Level II hearing in the left ear.

2.  From March 22, 2013, to August 1, 2014, the most probative evidence demonstrates that the Veteran's bilateral hearing loss was manifested at worst by Level III hearing acuity in the right ear and Level V hearing acuity in the left ear.

3.  Since August 2, 2014, the most probative evidence demonstrates that the Veteran bilateral hearing loss has been manifested by hearing impairment corresponding to no higher than an auditory acuity of Level IV in the right ear and Level VI in the left ear.

4.  Prior to March 3, 2008, the most probative evidence demonstrates that the Veteran's right ankle disability was manifested by slight limitation of motion.

5.  Since March 3, 3008, the most probative evidence demonstrates that the Veteran's right ankle disability has been manifested by moderate limitation of motion.

6.  Throughout the entire period on appeal, the Veteran's gastrointestinal disability has been manifested by two or more of the symptoms for a 30 percent evaluation with less severity.

7.  The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely to the effects of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to March 22, 2013, the criteria for a compensable rating for bilateral hearing loss, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.86, Diagnostic Code (DC) 6100 (2015).

2.  From March 22, 2013 to August 1, 2014, a 10 percent disability rating, but no higher, is warranted for bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.86, DC 6100 (2015).

3.  Since August 2, 2014, the criteria for a disability rating higher than 20 percent for bilateral hearing loss, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.86, DC 6100 (2015).

4.  Criteria for a compensable disability rating prior to March 3, 2008, and a rating higher than 10 percent since March 3, 2008, for a right ankle disability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5271 (2015).

5.  Prior to August 7, 2014, a rating of 10 percent, but no higher, is warranted for a gastrointestinal disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, DC 7346 (2015).

6.  Since August 7, 2014, the criteria for a disability rating higher than 10 percent for a gastrointestinal disability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, DC 7346 (2015).

7.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Hearing loss

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2015).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz , or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) (2015).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. Id.

In this case, the Veteran has claimed that his service-connected bilateral hearing loss is more severe than his current evaluations.

Historically, in February 2003, the RO granted service connection for a left ear hearing loss, evaluated as noncompensable (zero percent) under Diagnostic Code 6100, effective July 1, 1997.  In June 2007, the RO granted service connection for hearing loss right ear, evaluated as noncompensable, effective August 30, 2006.  In March 2015, the RO increased the evaluation from zero percent to 20 percent, effective August 2, 2014, the date of the most recent VA examination.  However, since this increase did not constitute a full grant of the benefit sought, including consideration of a rating higher than 20 percent prior to August 2, 2014, the higher evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Turning to the merits of the claim, an April 2007 VA audiology examination shows that pure tone thresholds for the right ear, in decibels, at 1000, 2000, 30000, and 4000 Hertz (Hz) were as follows: 25, 30, 35, and 40 decibels, for an average of 33 decibels and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 30, 35, 30, and 40 decibels, for an average of 34 decibels.  The CNC word list speech recognition score revealed 92 percent on the left ear and 84 percent on the right ear.  The examiner opined that speech recognition ability was excellent in both ears.

Applying the puretone threshold averages of 33 for the right ear and 34 for the left ear, these values to the rating criteria results in a numeric designation of Level II in the right ear and Level I in the left ear.  See 38 C.F.R. § 4.85, Table VIA.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.

In November 2007, he was issued hearing aids.

On February 2008 VA audiology examination, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 30000, and 4000 Hz were as follows: 25, 35, 35, and 40 decibels, for an average of 34 decibels and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 25, 40, 35, and 45 decibels, for an average of 36 decibels.  The CNC word list speech recognition score revealed 90 percent on the left ear and 92 percent on the right ear.  The examiner opined that speech recognition ability was excellent in both ears.  With regard to individual unemployability, the examiner opined that his hearing loss did not restrict his ability to be employed in any situation other than ones requiring careful listening, such as telephone or security work.

Applying the puretone threshold averages of 34 for the right ear and 36 for the left ear, these values to the rating criteria results in a numeric designation of Level I in the right ear and Level II in the left ear.  See 38 C.F.R. § 4.85, Table VIA.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.

On March 2013 VA hearing loss and tinnitus examination, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 30000, and 4000 Hz were as follows: 40, 40, 50, and 60 decibels, for an average of 48 decibels and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 40, 50, 50, and 65 decibels, for an average of 51 decibels.  The CNC word list speech recognition score revealed 74 percent on the left ear and 76 percent on the right ear.  

The examiner opined that the impact of the Veteran's hearing loss disability on the ordinary conditions of daily life were that he had difficulty hearing over the telephone.  He watched television in his room because his family members complained that the volume was too loud.  He had difficulty understanding conversation in complex listening environment.

Applying the puretone threshold averages of 48 for the right ear and 51 for the left ear, these values to the rating criteria results in a numeric designation of Level III in the right ear and Level V in the left ear.  See 38 C.F.R. § 4.85, Table VIA.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 10 percent, but no higher, under 38 C.F.R. § 4.86. 

On August 2014 VA audiology examination pure tone thresholds for the right ear, in decibels, at 1000, 2000, 30000, and 4000 Hz were as follows: 30, 40, 45 and 55 decibels, for an average of 43 decibels and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 45, 50, 55 and 65 decibels, for an average of 54 decibels.  The CNC word list speech recognition score revealed 64 percent on the left ear and 68 percent on the right ear.

Regarding the functional impact of the Veteran's hearing loss, he reported having difficulties with communication which the examiner opined would impact his occupational functioning.  However, Veteran's hearing thresholds remained the same as his last VA examination with no significant decibel change.  The examiner believed that his poor speech discrimination could also be due to his lack of attention and fatigue during the examination.  However, there were no significant communication difficulties noted during the interview with or without his current hearing aids.

Applying the puretone threshold averages of 43 for the right ear and 54 for the left ear, these values to the rating criteria results in a numeric designation of Level IV in the right ear and Level VI in the left ear.  See 38 C.F.R. § 4.85, Table VIA.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 20 percent rating.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.

Based on these findings the Board finds that prior to March 22, 2013 the manifestations of the Veteran's bilateral hearing loss disability were more consistent with a noncompensable rating.  However, for the period from March 22, 2013, the date of the VA examination showing a worsening of the bilateral hearing loss disability, to August 1, 2014, the Board finds that the Veteran is entitled to a disability evaluation of 10 %, but no higher, for his bilateral hearing loss.  For the period since August 2, 2014, the manifestations of the Veteran's bilateral hearing loss disability were more consistent with a 20 % rating.

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  On March 2013 and August 2014 VA examination, the Veteran indicated that he had difficulty understanding conversation in various listening environments.

The Board finds these comments are sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).  Additionally, the Board has considered various lay statements from the Veteran as well as statements made to VA examiners attesting to the impact of his hearing loss.  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record.

While the Board understands the Veteran's central concern that his bilateral hearing loss disability has negatively impacted his quality of life and that he has difficulty hearing in social situations (i.e., over the telephone and while watching television), it is important for Veteran to also understand that without some problems associated with his bilateral hearing loss disability there would be no basis for a compensable evaluation (zero), let alone the 10 and 20 percent disability ratings for his bilateral hearing loss disability.

Findings made on April 2007 and February 2008 VA examination do not support the assignment of a higher rating of 10% prior to March 22, 2013.  However, the Board finds that audiological findings made on March 2013 VA examination support a higher evaluation of 10% for bilateral hearing loss.  Findings made on August 2014 VA examination do not support a higher rating of 30 % since August 2, 2014, for his bilateral hearing loss disability.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet even higher evaluations under the rating criteria.  For reasons cited above, the Veteran is only entitled to a higher rating of 10 percent from the period from March 22, 2013 to August 1, 2014.  It is important for the Veteran to understand that the problems he has cited have not been ignored, but are the basis for the current ratings. 

Accordingly, the Board finds that entitlement to a disability rating of 10 percent, but no greater, from March 22, 2013 to August 1, 2014, is warranted.  However, the preponderance of the evidence is against the assignment of a rating higher than 10 percent prior to March 22, 2013, or higher than 20 percent since August 2, 2014, for his bilateral hearing loss disability.

Right ankle disability

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

In this case, the Veteran has claimed that his service-connected right ankle disability is more severe than his current evaluations.

Historically, in August 1997, the RO granted service connection for residuals of a right ankle injury with postoperative Achilles tendon repair, evaluated as noncompensable (zero percent) effective from July 1, 1997, pursuant to DC 5024-5271.  In a November 2008 Decision Review Officer decision, the RO increased the rating from zero percent to 10 percent for the right ankle disability, effective from March 3, 2008, the date of the VA examination showing a worsening of his right ankle disability.  However, since this increase did not constitute a full grant of the benefit sought, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

During the course of the appeal, the Veteran was awarded a temporary total disability rating based on convalescence from November 5, 2013 to February 28, 2014, so medical records from this period will not be considered because the Veteran is already in receipt of a total disability evaluation during this time.

Diseases rated under Diagnostic Codes (DCs) 5013 through 5024 are rated on the basis of limitation of motion of the body part affected as degenerative arthritis.  38 C.F.R. § 4.71a, DCs 5013-5024.

Under DC 5271, a 10 percent rating is warranted for a moderate limitation of ankle motion.  A 20 percent rating is warranted for a marked limitation of ankle motion.

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal dorsiflexion of the ankle is from 0 to 20 degrees.  Normal plantar flexion of the ankle is from 0 to 45 degrees.

Turning to the merits of the claim, on August 2005 VA joints examination the Veteran presented with a history of a torn Achilles tendon which required surgical repair treated with medication, soaks, ice, and elevation of the leg.  He required a brace for walking, but there were no symptoms of arthritis.  The disability limited his ability to stand and walk.

On examination, there was giving way, pain, stiffness, weakness, episodes of locking, warmth, and severe flare-ups of joint disease.  There was no deformity, episodes of dislocation, effusion, or pain on manipulation of the ankle.  Drawer's sign was negative.  The examiner estimated that there would be no changes in range of motion of the right ankle during acute flare-ups or any functional impairment due to frequent use of the right ankle.

Range of motion findings revealed 20 degrees dorsiflexion and 40 degrees plantar flexion with no additional limitation of motion on repetitive use.  There were no gait abnormalities and he could walk on his toes and heels with no problems.  There was no evidence of constant agonizing pain during the examination.  There was no evidence of functional limitations with standing or walking or evidence of abnormal weight-bearing.  On x-ray examination, the right ankle was intact with no significant arthritis.  The examiner diagnosed residuals of right ankle repair manifested by mild osteoarthritis of the joint which caused problems with lifting and carrying and caused him to slow down, but he was able to do his duties albeit with pain.  In the last 12 months he had lost about 60 days of employment and was unable to do any lifting.  The right ankle disability had no effect on grooming and feeding; a moderate effect on chores, shopping, traveling, bathing, dressing, and toileting; and prevented exercise, sports, and recreation.

On April 2007 joints examination, the Veteran complained of continued right ankle pain and episodes of locking and swelling that occurred at least 3 to 4 times a week.  He had no history of giving way and dislocation.  He did not use an ankle brace and used a cane mostly for his knee.  Prolonged walking and standing caused mild pain on the right Achilles which mildly affected his usual daily activities. 

On examination of the right ankle, there was no swelling or tenderness except tenderness on the Achilles tendon.  Strength was 4/5.  Range of motion findings revealed normal range of motion of the right ankle (dorsiflexion was from 0 to 20 degrees and plantar flexion was from 0 to 45 degrees) without evidence of pain or loss of motion during repetitive use due to pain, fatigue, weakness, or lack of endurance.

X-ray examination of the right ankle was negative except for soft tissue calcifications of the posterior lower leg.  No acute fractures, dislocations, or soft tissue abnormalities were noted.  The examiner diagnosed a healed right ankle Achilles tendon rupture.

The examiner estimated that he would have no additional limitation of motion of his right ankle during flare-ups and that he would have no additional functional limitation of his right ankle during repetitive use due to pain, fatigue, weakness, or lack of endurance.

On March 2008 VA examination of the right ankle, there was no swelling or erythema.  Range of motion findings revealed 10 degrees dorsiflexion with mild pain and 50 degrees plantar flexion without pain.  There was no limitation of motion following repetitive use testing.  During acute flares, there was no further limitation of dorsiflexion.  There was mild functional impairment in the right ankle associated with pain along the Achilles.  The examiner diagnosed right ankle Achilles tendon rupture, healed.

On September 2010 VA joints examination, examination of the right ankle was negative for evidence of episodes of discoloration, abnormal movement, arthritis, or ankyloses.  Range of motion findings revealed 5 degrees dorsiflexion with no additional loss in degrees of motion following repetitive use.  Plantar flexion was normal.  There was pain and a lack of endurance, but no fatigue, weakness, or incoordination.  After repetitive use, while there was pain and lack of endurance, there was no fatigue, weakness, or incoordination.  An August 2010 VA x-ray examination of the right ankle revealed dystrophic calcifications in the distal Achilles region, otherwise a negative study.  It was noted that he had limited ankle range of motion and fatigue with ambulation.

On March 2013 VA ankle conditions examination, the examiner diagnosed right ankle Achilles' rupture status/post-surgical repair since 1996.  He noted that he was a bus driver until 2007 for ten years, but had to quit due to his health problems.  He could not run anymore or lift things.  He stated that he received Social Security disability benefits for his back, knees, and his right ankle.  The functional impact caused by flare-ups was swelling at the end of the day.

Range of motion findings for the right ankle were normal.  Following repetitive motion, there was no additional limitation in range of motion or loss of function or functional impairment of the ankle.  While he used a cane, muscle strength and joint stability tests were normal.  There was no ankyloses and imaging studies of the right ankle were normal.  With regard to the impact of the right ankle disability on his ability to work, the right ankle caused sharp pain with ambulation.

The examiner stated that examination of the right ankle revealed a normal ankle without restrictions in range of motion or any tenderness of the joint with palpation and/or sensory or strength deficits.  The examiner opined that there was no supporting evidence of the Veteran having more problems with his right Achilles tendon rupture status/post-surgical repair 17 years ago.  Rather, all evidence seemed to point to a resolved, pain-free, fully functional right ankle.

VA treatment records show that he began physical therapy on his right ankle in February 2014.  An April 2014 report reflects complaints of swelling, pain, and weakness of the right ankle secondary to quad tension repair.

On August 2014 VA ankle conditions DBQ examination, the Veteran presented with complaints of constant pain rated 6 out of 10 on the pain scale with intermittent, but daily exacerbations to 8 out of 10 pain especially after prolonged walking and standing.  He also reported intermittent swelling of the ankle joint, but did not report that flare-ups impacted the function of the ankle.  

Range of motion findings revealed 20 degrees plantar flexion and 10 degrees dorsiflexion with pain.  Following repetitive motion, there was no additional limitation in range of motion of the right ankle.  There was functional loss and/or functional impairment of the right ankle in terms of less movement than normal and pain on movement.  There was localized tenderness or pain on palpation of the right ankle.  Muscle strength and joint stability tests were normal, but he wore a brace for stability.  There was no ankyloses.  An x-ray examination of the right ankle revealed two separate fixation screws traversing the distal fibula and tibia.  The more superior fixation screw had been fractured at the level the mid screw.  There was minimal angulation of approximately 2 degrees.  The inferior screw was intact.  There appeared to be mild soft tissue swelling over the region.  The remainder was within normal limits.  

In July 2015, the Veteran testified that with prolonged walking he experienced right ankle swelling and giving out.  He testified that he was prescribed a right ankle brace which he wore constantly and stated that he had a marked limitation of motion warranted a higher evaluation.

The examiner diagnosed ruptured Achilles tendon since 1996 and fracture of the right fibula since November 2013 which prohibited prolonged walking and standing due to right ankle pain.  The examiner noted that the March 2013 right ankle x-ray and physical examination were normal.  The examiner opined that the right ankle worsening was due to a new and recent injury that was unrelated to his service-connected right ankle disability.

Applying the relevant rating criteria, the Board finds that prior to March 3, 2008 the manifestations of the Veteran's right ankle disability were more consistent with a noncompensable rating.  In this regard, prior to March3, 2008, August 2005 and April 2007 VA examination range of motion findings revealed normal dorsiflexion.  Moreover, in August 2005 plantar flexion was normal and in April 2007 it was 40 degrees, only 5 degrees short of normal plantar flexion of 45 degrees.  These findings show no more than slight limitation of motion of the right ankle.

Since March 3, 2008, range of motion of the right ankle was limited on September 2010 VA examination with 5 degrees dorsiflexion, although plantar flexion was normal.  While the August 2014 VA examination range of motion findings indicated 10 degrees dorsiflexion and 20 degrees plantar flexion, the examiner explained that the worsening was due to a new injury and was unrelated to the service-connected disability.  In sum, the Board finds that since March 3, 2008, the limitation of motion of the Veteran's right ankle has been no more than moderate at best.  Findings made on March 2008, September 2010, March 2013, and August 2014 VA examinations do not support the assignment of a higher rating of 20% since March 3, 2008, for his right ankle disability.

With regard to the DeLuca factors, the Board observes that VA examiners have noted the Veteran's complaints such as pain, weakness, and stiffness, and the Board has taken those complaints into consideration in its above discussion (in this regard, it is important for the appellant to understand that this problem is the basis for the current disability ratings).  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss caused additional disability that approximated a 10% rating prior to March 3, 2008 or 20% since March 3, 2008.

Consideration has also been given to other potentially applicable diagnostic codes for the ankle.  However, since there is no evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy, Diagnostic Codes 5272 and 5272 through 5274 are inapplicable.  38 C.F.R. § 4.114.

While the Board understands the Veteran's central concern that his right ankle disability has negatively impacted his quality of life and causes difficulty with prolonged standing and walking, it is important for the Veteran to also understand that the Board does not suggest that the Veteran does not have problems with his right ankle.  The question is whether these problems provide a basis to grant a compensable evaluation for his right ankle prior to March 3, 2008, or an evaluation of 20% since March 3, 2008.  Without consideration of the problems he cited and the other issues he has with his right ankle at this time, the current evaluations could not be justified.

Based on the foregoing, the Board concludes that the disability due to the Veteran's right ankle disability is not manifested by symptomatology that more nearly approximates the criteria for a higher 10 percent rating for the disability prior to March 3, 2008 or a higher 20 percent rating since March 3, 2008.  See 38 C.F.R. § 4.7.  Accordingly, the preponderance of the evidence is against the assignment of a compensable rating prior to March 3, 2008, or higher than 10 percent since March 3, 2008, for his right ankle disability.

Gastrointestinal disability

In this case, the Veteran has claimed that his service-connected duodenitis and esophageal reflux is more severe than his current evaluations.  

Historically, in November 2004, the RO granted service connection for gastritis, evaluated as noncompensable (zero percent) under Diagnostic Code 7307 (gastritis), effective July 1, 1997.  In June 2007, the RO continued the noncompensable evaluation under Diagnostic Code 7346 (gastritis).  In March 2015, the RO increased the evaluation from zero percent to 10 percent, effective August 7, 2014, the date of the VA examination showing a worsening of his gastrointestinal disability.  However, since this increase did not constitute a full grant of the benefit sought, including consideration of a rating higher than 10 percent prior to August 2, 2014, the higher evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

Under Diagnostic Code 7346, a 10 percent rating is assigned when the Veteran experiences two or more of the symptoms for a 30 percent evaluation with less severity.  A 30 percent rating is assigned when the Veteran experiences persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum 60 percent rating is assigned when the Veteran experiences symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

Turning to the merits of the claim, on April 2007 VA examination, the Veteran indicated that he took medication for his gastritis and had epigastric burning three to four times a week.  However, he denied vomiting, nausea, melena, diarrhea, constipation, and debilitating episodes from the gastritis.  

On examination, the abdomen was nontender.  There was no organ enlargement or ventral or inguinal hernias.  The examiner opined that gastritis was not found and diagnosed duodenitis and reflux without esophagitis.

VA treatment records include a March 2009 report which includes a complaint of increased acid reflux and left arm pain associated with an abnormal EKG from January 2009.  There were no treatment reports which related to the condition subsequent to July 2009.

On March 2013 VA esophageal conditions examination, the Veteran indicated that he was taking Prilosec/Omeprazole twice daily to control his reflux symptoms.  Signs and symptoms of his disability included infrequent episodes of epigastric distress, pyrosis (heartburn), reflux, and regurgitation.  He had no esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  The functional impact caused by the gastrointestinal disability was constant burping, nausea, and increased bowel movements.

The examiner diagnosed gastroesophageal reflux disease (GERD).  The examiner remarked that the VA record and other relevant information showed that contrary to what he told the examiner that morning, he had not complained to his primary care physician about his GERD within the last four years and that his last noted symptoms were documented in March 2009.  He consistently took Prilosec which seemed to control his symptoms.  In summary, the claims file and VA record did not support the Veteran's today claims or statements of having uncontrolled symptoms of GERD or having a hiatal hernia.  Rather, his current medications controlled his symptoms over the last four years.

On August 2014 VA esophageal conditions DBQ examination, the examiner diagnosed GERD since 1995, a hiatal hernia since 2005, and a history of heartburn and dyspepsia since 1995.  He also had a history of h. pylori infection since 2009.  He took over-the-counter antacids which provided temporary relief.  He had worsening symptoms in 2005 and an upper GI series showed a small sliding hiatal hernia.  He continued to have burping, heartburn, and regurgitation, but denied significant weight loss, bleeding, or anemia.  Symptoms included infrequent episodes of epigastric distress, pyrosis, regurgitation, and pain (substernal).  It was specifically noted that he did not have an esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  The examiner opined that this disability did not impact his ability to work.

In July 2015, the Veteran testified that he experience esophageal reflux, heartburn, and regurgitation, substernal pain due to his gastrointestinal disability.

Applying the relevant rating criteria, the Board finds a 10 percent rating is warranted for the Veteran's gastrointestinal disability under Diagnostic Code 7346 for the entire period on appeal.  In essence, the Board can determine no distinction in the Veteran's symptomatology prior to and after the effective dates chosen by the RO.  The record clearly indicates that the Veteran has had two or more symptoms associated with his gastrointestinal disability, including pyrosis and regurgitation, during the entire period on appeal. 

However, the evidence of record does not support the next higher rating of 30 percent.  In this regard, the evidence of record does not support a finding that the Veteran experiences persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  As such, a 30 percent disability rating under DC 7346 is not warranted.  38 C.F.R. § 4.114.

Additional Considerations

With regard to his bilateral hearing loss, right ankle, and gastrointestinal disabilities, the Veteran is competent to report his current hearing impairment; right ankle fatigue, pain, and weakness; and gastrointestinal symptoms, including heartburn and regurgitation, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings.  He is not, however, competent to identify a specific level of disability of his hearing loss, right ankle, and gastrointestinal disabilities according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's hearing loss, right ankle, and gastrointestinal disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claims, the applicable rating criteria contemplate all impairment resulting from his bilateral hearing loss, right ankle, and gastrointestinal disabilities.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of difficulty hearing, pain, fatigue, and heartburn due to his disabilities.  The assigned schedular rating are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.

TDIU

In his TDIU formal application, stated that he became too disabled to work in January 2007 due to sleep apnea and his bilateral knees.  He worked as a driver for Greyhound and had one year of college.  In another September 2007 claim, the Veteran claimed that he could not work due to sleep apnea, a back disability, and bilateral knee disability.

Under VA regulations a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.

In this case, the Veteran's combined disability rating of 90%.  Accordingly, the Veteran meets the minimum schedular requirements for TDIU. See 38 C.F.R. § 4.16(a).

In addition to the previously addressed reports of VA medical examination which reflect the Veteran's reports of difficulty working due to his service-connected disabilities, on April 2008 VA general medical examination, the Veteran's bilateral knee, bilateral elbow, right ankle, back, and neck disabilities had a mild to moderate effect on employment. 

In an August 2008 statement, the employer Greyhound stated that he had not worked since January 2007 due to service-connected sleep apnea syndrome, bilateral knee and back disabilities, and tinnitus and non-service connected migraine headaches.
On September 2010 VA examination, the examiner opined that his psychiatric disorder caused total occupational and social impairment.

A December 2012 VA muscle injuries DBQ examination, the examiner opined that the Veteran's right quadriceps tear with residual thigh pain resulted in an inability for him to keep up with work requirements due to his muscle injury and impaired his ability to perform tasks requiring walking, weight-bearing or leg extension to a moderate degree.

Based on the lay and medical evidence of record which establishes that the Veteran's service-connected disabilities necessitated his retirement from his employment as a bus driver, the Veteran's statements that is unable to perform his job as a bus driver due to his back disability and sleep apnea, and the Veteran's current combined disability rating of 90 percent; the Board finds the Veteran's combined disability picture renders him unemployable.  Therefore, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The effective date of this award is not before the Board at this time.  However, the exact date the TDIU should be implemented must be addressed by the RO in the first instance.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Veteran's claim for TDIU benefits is being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.

With regard to the Veteran's increased rating claims, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran letters in November 2007 and August 2010, which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, as noted in the Introduction, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in July 2015.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the severity of his service-connected bilateral hearing loss, right ankle, and gastrointestinal disabilities.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, SSA records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran was afforded VA examinations in August 2005, April 2007, February 2008, September 2010, March 2013, and August 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral hearing loss, right ankle, or gastrointestinal disabilities since the most recent VA examinations.

Moreover, as noted in the Introduction, at the July 2015 hearing the Veteran testified that an award of TDIU would satisfy his appeal.  As the Board herein has granted entitlement to TDIU, under these circumstances the Board finds that there is no basis for additional development.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


ORDER

Prior to March 22, 2013, a compensable rating for bilateral hearing loss, is denied.

From March 22, 2013 to August 1, 2014, a 10 percent rating, but no higher, for bilateral hearing loss, is granted.

Since August 2, 2014, a disability rating higher than 20 percent for bilateral hearing loss, is denied.

A compensable disability rating prior to March 3, 2008, and a rating higher than 10 percent since March 3, 2008, for a right ankle disability, is denied.

Prior to August 7, 2014, a 10 percent rating, but no higher, for a gastrointestinal disability, is granted.

Since August 7, 2014, a rating in excess of 10 percent for a gastrointestinal disability, is denied.

A TDIU is granted.


REMAND

In a June 2015 decision, the RO denied the Veteran's claims for an increased rating for erectile dysfunction and scars on his knees and ankle.  The RO also denied reopening his previously denied claim for service connection for hypertension.  The Veteran expressed disagreement with the decision in a July 2015 statement.  The RO has not issued a Statement of the Case (SOC) which addressed these issues.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issues of entitlement to increased ratings for erectile dysfunction and bilateral knee and right ankle scars, and the request to reopen a previously denied claim of entitlement to service connection for hypertension, must be remanded for additional action.

In light of the TDIU finding, the Veteran, in consultation with his representative, may wish to withdraw all remaining claims (in writing). 

Accordingly, the case is REMANDED for the following actions:

Provide the Veteran with a statement of the case addressing the issues of entitlement to a compensable evaluation for residuals scars of a right knee arthroscopy, postoperative scars of the left knee, a compensable evaluation for a transverse posterior scar of the right ankle, a compensable evaluation for erectile dysfunction, and the request to reopen a previously denied claim for service connection for hypertension.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also ensure that all VCAA notice and assistance requirements are satisfied.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


